Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 12/25/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5, 6, and 9 are objected to because of the following:  
The claims recite the abbreviations “QML”, “XML,” and “HMI,” without defining these abbreviations.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al. (US 20070198144) in view of Kayser et al. (US 20190232486).

Regarding claim 1, Norris discloses a method of communication between at least one payload and a platform (vehicle comprises one or more payload bay areas; [0041]), comprising:
providing power to the at least one payload via a platform (payload interface may also or separately include a power source connection, and may further include a switch for controlling the voltage and current levels of the power. Providing flexible power allows each payload to be provided with its own preferred voltage and current; [0059]);
requesting access to one or more ethernet busses supplied by the platform; and enabling the one or more ethernet busses (payload interfaces 230, 232, 234, 236 may be configured to allow the payloads to be connected and disconnected from the interfaces with relative ease and to communicate with the robotic control units as required by the payload. For example, a chemical detection payload may be attached to the rear payload Ethernet interface 232 that allows the payload to send data regarding the presence of particular chemicals to rear perception RCU; [0072]).
Norris does not expressly disclose periodically sending an identification message from the at least one payload to the platform; and decoding the identification message with the platform and sending a response message to the at least one payload.
( To detect failures, as well as additional robots, each robot may produce a 1 Hz wireless “heartbeat” on the network that is monitored by the central controller. Each heartbeat may contain information about the unique ID of the robot, the status, and the last command received. This information may allow the central controller to verify packet loss and to send the appropriate next instruction; [0113]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Kayser into the system of Norris in order to enable a central controller to track the progress of each robot and sends the appropriate commands one instruction at a time (Kayser; [0113]).

Regarding claim 2, the combination of Norris and Kayser, particularly Kayser discloses wherein the identification message includes the at least one payload's make, model, version, serial number and other identifying information (Each heartbeat may contain information about the unique ID of the robot, the status, and the last command received; [0113]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Kayser into the system of Norris in order to enable a central controller to track the progress of each robot and sends the appropriate commands one instruction at a time (Kayser; [0113]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Kayser, and in view of Meriac et al. (US 20190036705).

Regarding claim 3, the combination of Norris and Kayser does not expressly disclose wherein the identification message includes a cryptographic signature.
In an analogous art, Meriac discloses wherein the identification message includes a cryptographic signature (receiving a reply message from an address of an authorizer, the reply message comprising at least the plaintext data item and a verifiable cryptographic signature derived from the request message and identifying the authorizer; and responsive to receiving the reply message, sending a request message to request performance of the operation to the remote electronic device with an authorization derived from at least the cryptographic signature, the cryptographic signature being suitable to be further verified by the cryptographic signature verification component on the at least one remote electronic device; [0006]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Meriac into the system of Norris and Kayser in order to enable end-to-end security between remote devices (Meriac; [0015]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Kayser, and in view of Zhang et al. (US 20210258764).

Regarding claim 4, the combination of Norris and Kayser does not expressly disclose wherein the response message includes the platform's make, model, version, serial number or other identifying information.
In an analogous art, Zhang discloses wherein the response message includes the platform's make, model, version, serial number or other identifying information ( the discovery message (e.g., “type 2” discovery message) transmitted from a UE (the “Rx UE”) in response to the discovery message transmitted by the Tx UE may include: an Rx UE (L2) ID, Tx UE (L2) ID, the RX UE (radio) capability information, etc; [0018]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Zhang into the system of Norris and Kayser in order to support efficient transmission of discovery messages (Zhang; [0022]).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Kayser, and in view of Chen et al. (US 20200001471).

Regarding claim 5, the combination of Norris and Kayser does not expressly disclose sending a QML file from the at least one payload to an operator control unit, the QML file defining user and logical interface requirements.
 (The modular and reusable configuration included herein may allow for a new robot controller to be quickly written. While many of the embodiments included herein may discuss the use of markup language (for example, “XML” files), these are intended to be non-limiting examples. Embodiments included herein may provide a real-time operating system (“RTOS”) executable (real-time controller), a description (e.g. XML) that describes the controller, and a language (e.g., Qt Modeling Language (“QML”)) that describes the GUI. Embodiments included herein may also provide a GUI that may be used to generate the XML and QML GUI ; [0019-0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Chen into the system of Norris and Kayser in order to enable the generation of real-time robotic controller and provide safe and efficient access to application data (Chen; [0004]).

Regarding claim 6, the combination of Norris, Chen, and Kayser, particularly Chen discloses sending an XML service definition from the at least one payload to the operator control unit (this function may initialize controller interface 520 with the content of the XML file. The connection between a member of the class and a block of the XML file may be established by the matches between tokens and tag names. Each configurable class member of controller interface 520 may be registered with a token. And in the configuration file, the tag names may be exactly the same as the tokens. In this way, robotic control system 500 knows which class member this tag block is for. This configuration technique may be hierarchical, meaning class members may be further configured with nested tag blocks or attributes, such as the arm interface; [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Chen into the system of Norris and Kayser in order to enable the generation of real-time robotic controller and provide safe and efficient access to application data (Chen; [0004]).

Regarding claim 7, the combination of Norris, Chen, and Kayser, particularly Chen discloses parsing the XML service definitions (a manipulator controller file (e.g., XML) may be used as part of the robotic control system. This file may be configured to define the behavior of a manipulator (arm). It may include two major parts: control tasks and a finite state machine. The control tasks may define several actions, while the finite state machine may define the logic of the system. A manipulator label may tell the manipulator what it relates to. A data store elements block 534 may define several data store elements; some of them may be placeholders used in controller simulation, and others are control parameters for some control tasks; [0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Chen into the system of Norris and Kayser in order to enable the generation of real-time robotic controller and provide safe and efficient access to application data (Chen; [0004]).

Regarding claim 8, the combination of Norris, Chen, and Kayser, particularly Chen discloses creating at least one graphical user interface element (system may include a graphical user interface (“GUI”) configured to allow a user to access a data storage unit associated with a robot; [0017]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Chen into the system of Norris and Kayser in order to enable the generation of real-time robotic controller and provide safe and efficient access to application data (Chen; [0004]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Kayser and Chen, and in view of Fulton et al. (US 20080126882).

Regarding claim 9, the combination of Norris, Chen, and Kayser does not expressly disclose generating HMI mapping and button drawings.
In an analogous art, Fulton discloses generating HMI mapping and button drawings (A PLC can use a Human-Machine Interface (HMI) for interacting with users for configuration. user interface can include one or more graphical elements such as, for example, an image, photograph, drawing, icon, window, title bar, panel, sheet, tab, drawer, matrix, table, form, calendar, outline view, frame, dialog box, static text, text box, list, pick list, pop-up list, pull-down list, menu, tool bar, dock, check box, radio button, hyperlink, browser, button, control, palette, preview panel, color wheel, dial, slider, scroll bar, cursor, status bar, stepper, and/or progress indicator, etc; [0115, 0144]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Fulton into the system of Norris, Chen, and Kayser in order to enable fault detection in input/output devices or input/output interfaces of a programmable logic controller (PLC) system (Fulton; [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Norman et al. (US 8612051), “Securing Communications With Robots.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413